Citation Nr: 0108034	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected psychopathic personality without psychosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
July 1942 to June 1944.

In September 1944 the veteran was granted service connection 
for dementia praecox, which was evaluated as 50 percent 
disabling.  In an April 1947 rating decision, the service-
connected disability was redenominated as psychopathic 
personality without psychosis and a non-compensable 
disability rating was assigned.  

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO) which assigned a 10 percent disabling 
evaluation for service-connected psychopathic personality 
without psychosis.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that on 
a claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.


FINDING OF FACT

The competent evidence of record indicates that the veteran's 
service-connected psychopathic personality without psychosis 
is manifested by mild, transient symptoms, including general 
depression and sleeplessness, which are controlled by 
medication.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for psychopathic personality without psychosis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
his service-connected psychopathic personality without 
psychosis, which is currently evaluated as 10 percent 
disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a); 4.1 (2000). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20.

The veteran filed an claim of entitlement to an increased 
evaluation for his service-connected psychopathic personality 
without psychosis in March 1998.  Effective November 7, 1996, 
before his claim was filed, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders.  
61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VAOPGCPREC 3-2000, 65 
Fed. Reg. 33421 (April 10, 2000).  

The schedular criteria

On and after November 7, 1996, the VA Schedule reads as 
follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0% A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995). 

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran served in the United States Army from July 1942 
to June 1944 as an aerial gunner.  While in service the 
veteran was diagnosed with dementia praecox of the paranoid 
type and honorably discharged.  In September 1944 the RO 
granted service connection for dementia praecox and assigned 
a 50 percent disability rating.  The veteran's diagnosis was 
changed to psychopathic personality with inadequate 
personality, with asocial trends in December 1946, and in an 
April 1947 RO rating decision he was assigned a non-
compensable evaluation.  

The veteran does not appear to have sought treatment for his 
psychiatric disability from December 1946 to January 1994.  
He was treated in a VA outpatient facility from January to 
March 1994 for complaints of depression, suicidal ideation, 
and disliking aging and was diagnosed with an adjustment 
disorder with mixed emotional features.  A VA examination was 
conducted in August 1994, during which the veteran was noted 
as being coherent with normal emotional reaction, 
orientation, and behavior.  At that time he was diagnosed 
with possible personality disorder and in a March 1995 RO 
rating decision his disability evaluation was continued at a 
non-compensable rate.  

The veteran was treated in a VA outpatient treatment clinic 
from June 1996 to March 1998.  During that time he continued 
to report occasional suicidal ideation, sleeplessness, and 
depressed feelings.  He was prescribed antidepressants and 
referred to the Mental Health Clinic for group therapy.  In 
March 1998 the veteran filed a claim of entitlement to a 
compensable evaluation for service-connected psychopathic 
personality without psychosis.

In April 1998 the veteran was provided a VA examination 
during which the examiner noted review of the veteran's 
claims folder and treatment file.  The veteran's complaints 
included not getting along well with people, "fuzzy" 
thinking, and not having enough money to live comfortably.  
Physical examination revealed no obvious impairment of 
thought process and memory within normal limits.  The veteran 
denied delusions and hallucinations and noted that he was 
able to sleep as long as he took his medication regularly.  
At that time the veteran also denied suicidal and homicidal 
ideation.  The examiner noted that the veteran did not engage 
in obsessive or ritualistic behaviors and was not bothered by 
panic attacks.  Although it was further noted that the 
veteran was treated with antidepressants, he did not appear 
particularly depressed and there was no obvious impairment of 
impulse control at the time of examination.  

The 1998 examiner reviewed the results of a Minnesota 
Multiphasic Personality Inventory (MMPI) taken of the veteran 
in 1994, which according to the examiner indicated some 
exaggeration of psychological symptoms.  Furthermore, the 
1998 examiner indicated that the veteran's MMPI results 
suggested a person who is chronically worried, self-critical, 
generally depressed, and who tends to focus on his personal 
inadequacies.  The veteran was diagnosed with dysthymic 
disorder and personality disorder, not otherwise specified, 
with narcissistic and antisocial features.  A GAF score of 80 
was assigned when considering only the dysthymic disorder and 
a score of 70 was assigned for both disorders.  In October 
1998 the RO increased the veteran's evaluation from non-
compensable to 10 percent disabling.  

Analysis

Initial matters - duty to assist/standard of review

The Board notes that the veteran is currently diagnosed as 
having two psychiatric disabilities:  service-connected 
psychopathic personality without psychosis and non service-
connected dysthymic disorder.  The Board finds as a 
preliminary matter that it would be fruitless to attempt to 
distinguish symptoms associated only with his  service-
connected disability.  Therefore, the Board will attribute 
all of the identified psychiatric symptomatology to his 
service-connected disability.  This approach serves to 
eliminate a time consuming and probably useless remand and 
obviously does not prejudice the veteran.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See the Veterans Claims 
Assistance Act of 2000, Public Law 106-475 (2000); 114 Stat. 
2096 [to be codified at 38 U.S.C. § 5103A].  The record in 
this case reflects that the veteran has undergone a recent VA 
psychiatric evaluation.  The record also includes recent VA 
outpatient psychiatric treatment reports.  The veteran has 
not referred to any other evidence which is pertinent to his 
claim and which has not been obtained.  The Board believes 
that there is ample medical and other evidence of record to 
adjudicate this claim.  In addition, the veteran and his 
representative have been given ample opportunity to present 
evidence and argument in support of their claim.  
Accordingly, the Board concludes that VA's statutory duty to 
assist the veteran in the development of his claim has been 
satisfied.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran's service-connected psychopathic personality 
without psychosis is currently evaluated as being 10 percent 
disabling.  The RO appears to have rated the veteran's 
disability by analogy to Diagnostic Code 9440 [chronic 
adjustment disorder].  See 38 C.F.R. § 4.20 (2000).

Under 38 C.F.R. § 4.130, all psychiatric disabilities are 
evaluated under the same schedular criteria.  The criteria 
for the next higher disability rating for psychiatric 
disabilities, 30 percent, include occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  38 C.F.R. §  4.130, Diagnostic Code 9440.  

The Board acknowledges that the veteran has reported certain 
symptomatology associated with his service-connected 
disability, including feeling depressed, occasional suicidal 
ideation, sleeplessness, "fuzzy" thinking, and an inability 
to get along with people.  However, by his own account, he 
does not suffer from panic attacks and as long as he takes 
his medication properly his sleeplessness has improved.  The 
veteran does not allege nor does the competent evidence of 
record indicate that he suffers from suspiciousness or 
anxiety.  

A 1998 VA examiner indicated that the veteran's depression 
was controlled by medication.  The examiner assigned a GAF 
score of 70 to 80 which provides for mild, transient symptoms 
and is consistent with the medical evidence of record and the 
veteran's own statements.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) and Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).  The Board places 
great weight of probative value on the examination report and 
the examiner's opinion, since it was produced by a trained 
professional after a review of the file and an interview with 
the veteran.  In addition, the recent psychiatric assessment 
of the veteran's current level of disability is consistent 
with other evidence of record.  The medical evidence 
indicates that the veteran's depression has been controlled 
by medication.  Indeed, the only complaints reported by the 
veteran in April 1998 were that he did not get along well 
with people and that his thoughts were "fuzzy".  

In short, the evidence of record indicates that the veteran 
does not meet the schedular criteria to warrant a 30 percent 
evaluation.  The veteran's GAF score of 70 to 80 indicates 
that his functioning is no more than slightly impaired due to 
his psychiatric disability.  He does not claim nor does the 
record indicate intermittent periods of inability to perform 
tasks.  This symptomatology is consistent with a 10 percent 
disabling rating, which encompasses impairment due to mild, 
transient symptoms that are controlled by continuous 
medication.  See 38 C.F.R. §  4.130, Diagnostic Code 9440.

The Board further notes in passing that no symptomatology 
which is consistent with the assignment of a disability 
rating higher than 30 percent is present, and the veteran 
does not appear to contend that such is the case.

Therefore, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 
percent.  The benefit sought on appeal is accordingly denied.


ORDER

An increased evaluation for service-connected psychopathic 
personality without psychosis is denied.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

